Citation Nr: 0002884	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 864A	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for leg ulcers.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

The veteran's claim for service connection for leg ulcers is 
not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for leg ulcers is 
not well-grounded.  38 U.S.C.A. § 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his current leg 
ulcers are the result of injuries incurred and leg ulcers 
suffered while on active duty.  Accordingly, a favorable 
determination is requested.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for leg ulcers.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for leg ulcers to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records include the report of 
the veteran's August 12, 1954, pre-induction medical 
examination.  A scar on the right shin bone was noted.  No 
pertinent defect or diagnosis was identified.  The veteran's 
August 12, 1954, pre-induction report of medical history is 
negative for relevant complaints.  

An outpatient medical record dated August 20, 1954, provides 
that the veteran was in an auto accident two weeks earlier.  
He had a draining lesion on the right leg that was noted to 
smell like "osteo."  He was to be admitted to surgery.  

Hospital records show that on August 20, 1954, the veteran 
was hospitalized for treatment of superficial ulcerations of 
the right anterior leg.  It was noted that about one year 
earlier, he had been in an automobile accident sustaining 
severe skin abrasions on both shins.  About two weeks 
earlier, he had sustained multiple ulcerations of the skin 
over the right third of the tibia.  On current physical 
examination, it was noted the veteran had thin scar tissue 
over both shins, with multiple superficial ulcers of scar 
tissue on the right shin of the mid third of the right tibia.  

The veteran was discharged on October 2, 1954.  His ulcers of 
the right leg were noted to have healed completely.  The 
final diagnosis was "[u]lceration, superficial, right 
anterior leg, [accidentally incurred] approximately two weeks 
prior to hospital admission while playing basketball at Camp 
Gordon, Georgia.  Treated.  Improved.  [Line of duty.]"

In December 1954, the veteran fell on a foot locker and 
complained of a sore left leg.  An abrasion was dressed.  

The veteran's May 1956 separation report of history is 
negative for pertinent complaints, and includes a physician's 
summary that the veteran had no serious illness or injury 
while in service.  The report of the veteran's May 1956 
separation medical examination provides that the veteran's 
skin and lower extremities were normal on clinical 
evaluation.  No defects or diagnoses were summarized.  

A February 1970 report from Grace Hospital shows that the 
veteran was admitted because of a left leg wound incurred 
when the veteran had his legs caught between the bumpers of 
two cars.  The report notes that an old wound over the 
veteran's right leg was well healed.  The impression was 
post-traumatic wound of the left lower leg.  

A March 1996 hospital discharge summary from Harper Hospital 
provides a pertinent secondary diagnosis of venous stasis 
ulcers, bilateral lower extremities.  The recommended 
treatment was dressing changes, lower extremity elevation.  
No opinion was offered as to the etiology of the ulcers.  

Turning to post-service VA treatment, the veteran has alleged 
treatment for leg ulcers in 1956 at the Atlanta VA Medical 
Center (VAMC).  However, correspondence received in April 
1998 from the Atlanta VAMC provides that a thorough search of 
the medical files at that facility did not reveal any records 
for the veteran.  

VA outpatient treatment records dated from January to March 
1997 show treatment for stasis ulcers, venous ulcers and 
chronic leg ulcers.  No opinions as to the etiology of the 
ulcers was provided.   

A January 1997 VA hospital discharge summary provided that 
the veteran had a history of venous stasis ulcers secondary 
to varicose veins for the past more than ten years.  VA 
hospital discharge summaries dated in March and April 1997 
provide pertinent diagnoses of venous stasis ulcers.  The 
ulcers were described as being on the veteran's legs.  No 
opinion as to their etiology was offered.  

The report of a June 1997 VA general medical examination 
includes the veteran's own history of recurrent ulcers in 
both legs since the age of ten or eleven years.  Presently, 
he had one ulcer, about one inch long, on the right lower leg 
and one ulcer over the left thigh, about six inches long.  
The ulcers were dry and had been present for the last eight 
to nine months.  Their bases were covered by granulation 
tissues.  No varicose veins were present.  The pertinent 
diagnosis and impression was chronic leg ulcers.  No opinion 
was offered as to the etiology of these ulcers.  

A January 1998 VA medical opinion, based on a review of the 
veteran's records, notes that his service medical records 
indicate that he injured his right leg on two separate 
occasions in service.  It was also noted that the service 
medical records indicated that there had been complete 
healing of the lesions on the right leg at the time of his 
separation.  It was further noted that, in February 1970, at 
which time the veteran sustained trauma to his left lower 
leg, it was noted in the physical examination that the 
veteran's old wound over the right lower leg was well healed.  
It was cited that more recent examinations between March 1996 
and April 1997 have resulted in the veteran's lower 
extremities ulcers being described as varicose ulcers by 
several different physicians.  In view of these findings, the 
VA examiner concluded that it was less than likely that the 
veteran's right leg ulcerations are due to or the result of 
any injury during service.

The veteran's post-service private and VA medical records do 
show a current diagnosis of leg ulcers.  However, they do not 
provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current leg 
ulcers and his inservice leg injuries or leg ulcerations.  
Ideally, such an opinion would be based on a review of the 
record.  In fact, the only opinion as to the etiology of the 
veteran's current leg ulcers indicates that they are not 
related to his active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because of the lack of competent evidence 
of such a positive relationship in this case, the veteran's 
claim for service connection for leg ulcers is not well-
grounded and the appeal must be denied.


The Board recognizes that the veteran has made his own 
contentions that his current leg ulcers are the result of 
injuries and leg ulcers he suffered while on active duty.  
While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.  Accordingly, his testimony does not 
constitute competent medical evidence that his current leg 
ulcers are the result of injuries or leg ulcers incurred 
during his active service.  

Because of the lack of competent medical evidence linking the 
veteran's current leg ulcers to injuries incurred or leg 
ulcers suffered during his active duty, his claim is not 
well-grounded and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
leg ulcers not having been received, the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

